Opinions of the United
2005 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


1-6-2005

Ali v. NJ State Pol
Precedential or Non-Precedential: Non-Precedential

Docket No. 04-1315




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2005

Recommended Citation
"Ali v. NJ State Pol" (2005). 2005 Decisions. Paper 1577.
http://digitalcommons.law.villanova.edu/thirdcircuit_2005/1577


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2005 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                                 NOT PRECEDENTIAL

          UNITED STATES COURT OF APPEALS FOR THE THIRD CIRCUIT

                                      No. 04-1315

                               SHAUKAT ALI, Appellant

                                            v.

                     NEW JERSEY STATE POLICE DEPARTMENT;
                     NICHOLAS J. ZICHELLO; EDWARD LYONS;
                   DAVID KOLSAR; RUTH OWEN, Montague;
               MUNICIPAL COURT SUSSEX PROSECUTOR OFFICE;
                    JOHN AND JANE DOE, Persons Who's Identity
              is Unknown; TOWNSHIP OF MONTAGUE; M. MCMURRY,
                     Trooper; K. MARRON, Trooper K. Marron;
                   DOUGHLAS PORTER, Lieutenant Doughlas Porter;
                   CARL A. WILLIAMS, JR., of New Jersey State Police




                    On Appeal from the United States District Court
                              for the District of New Jersey
                              (D.C. Civil No. 00-CV-5927)
                    District Judge: The Honorable Alfred M . Wolin
                                    ______________

                      Submitted Under Third Circuit LAR 34.1(a)

                                   December 17, 2004

                                 (Filed: January 6, 2005)

                   Before: NYGAARD and GARTH, Circuit Judges.
                            and POLLAK,* District Judge.




      *
       Honorable Louis H. Pollak, Senior District Judge for the United States District
Court of the Eastern District of Pennsylvania, sitting by designation.
                                     ______________

                               OPINION OF THE COURT


______________
POLLAK, District Judge:

       Shaukat Ali (“Ali”) challenges the District Court’s summary denial of his claims

for false arrest against the New Jersey State Police and certain individual officers. The

District Court dismissed Ali’s claims arising out of his arrest on December 6, 1998, under

Fed. R. Civ. P. 12(b)(6), and granted summary judgment to the defendants on claims

arising out of his arrest on December 20, 1998, both on the grounds that the defendant

police officers were entitled to qualified immunity. Ali also contends that the District

Court erred by denying his own cross-motion for summary judgment against the officers,

and by refusing to allow Ali to depose one of the officers, Trooper Marron, before

granting summary judgment against Ali. However, Ali’s arguments are unpersuasive.

                                             I.

       This court’s review of a dismissal under Fed. R. Civ. P. 12(b)(6) is plenary, as is

the court’s review of a grant of summary judgment under Fed. R. Civ. P. 56 based on

qualified immunity. D.R. by L.R. v. Middle Bucks Area Vocational Technical School, 972 F.2d
1364, 1367 (3d Cir. 1992) (motion to dismiss); Abbott v. Latshaw, 164 F.3d 141, 145 (3d

Cir. 1998) (summary judgment).

                                             II.



                                             2
       Ali’s claims arose out of two arrests based on alleged violent threats by Ali against

his wife and children on December 6, 1998. Ali admits that there was a domestic dispute

that evening, although he claims that it was his wife, not he, who was violent, made

threats, and broke various household items. He claims that he was the one who first

called 911 to report the incident, but admitted in his statement of undisputed facts under

Fed. R. Civ. P. 56.1 that his wife interrupted the call, grabbed the telephone, and began

speaking to the 911 operator. He admits that, after the call, his wife left the house to go

to a neighbor’s house.

       Ali, who is M uslim and of Pakistani origin, claims that the officers responding to

the 911 call, New Jersey State Troopers McCurry and Kolesar, on arrival at the house

immediately began cursing at him, using ethnic slurs, and calling him a terrorist, as well

as “a wife abuser and a child abuser.” The officers claim that, before they met Ali, they

had spoken to his wife at a neighbor’s house, and she had reported threats of violence by

her husband. Ali’s allegations are silent on this point, and he has not contradicted the

officers’ account. Indeed, his report that his wife left the house is consistent with the

officers’ claims that they talked to her before they arrived at the house, as is his allegation

that when the officers arrived, they called him “a wife abuser and a child abuser.” Also,

Mrs. Ali’s statement in support of her request for a temporary restraining order (TRO)

later that day indicates that her husband had a long history of abusing her both physically

and verbally, and that he had specifically threatened to kill her. Regardless of the



                                               3
statement’s truth, it does show that M rs. Ali claimed her husband acted abusively.

       Ali was arrested for the alleged threats, and, that same day, a judge of the

Montague Township Municipal Court issued a TRO prohibiting him from, among other

things, seeing his children or visiting the family home. On December 17, 1998, the TRO

was amended to allow Ali limited visitation rights. That evening, based on this

amendment, Ali went to the family home and parked in the street outside, waiting for his

children. The children never emerged, and Ali left. However, his daughter Anila called

911 and reported that her father was at the house. Although she later amended her

statement, Anila initially reported to the police that her father had been in the driveway of

the house, not on the street out front, thus violating the TRO. Based on this mistaken

statement, a warrant was issued for Ali’s arrest, and he was charged with violating the

TRO. He was again arrested on December 20, 1998, this time by Trooper Marron.

       The charges against Ali for violating the TRO were dismissed in September 1999,

and the TRO was dissolved in November 1999. All charges against Ali were dropped in

April 2000.

                                             III.

       The District Court found that Ali’s claims were barred by the officers’ qualified

immunity. Qualified immunity protects the officers from Ali’s claims if “their conduct

does not violate clearly established statutory or constitutional rights of which a reasonable

person would have known.” See Harlow v. Fitzgerald, 457 U.S. 800, 818 (1982). The



                                              4
first step in applying this standard is to determine whether Ali’s allegations, if they are

true, establish a constitutional violation. See Hope v. Pelzer, 536 U.S. 730, 736 (2002)

(citing Saucier v. Katz, 533 U.S. 194, 201 (2001). The District Court here determined

that they did. Thus, this court need consider only the second part of the qualified

immunity test: whether the officers’ conduct violated a “clearly established” right.

Saucier, 533 U.S. at 201. If it did not, the officers are entitled to qualified immunity

       Although it is certainly clear that arresting someone without probable cause is

constitutionally impermissible, the court’s inquiry here is not whether the officers in fact

had probable cause for arresting Ali. Rather, the court must determine “whether it would

be clear to a reasonable officer that his conduct was unlawful in the situation he

confronted.” Id. at 202 (emphasis added). The court must examine the particular

circumstances of a case to determine whether the conduct complained of can be

considered objectively reasonable “based upon the information the officers had when the

conduct occurred.” Id. at 207. Police officers “can have reasonable, but mistaken, beliefs

as to the facts establishing the existence of probable cause,” and will not be held

responsible in court for every act later found to be a constitutional mistake. Id. at 206.

       Although Ali offers an account of the underlying events differing from that of the

police, the record indicates that the police could reasonably have believed when they

arrested Ali that he had, in the incident of December 6, 1998, threatened his wife with

violence, and, in the incident of December 17, 1998, violated the terms of the temporary



                                              5
restraining order that was issued after the initial arrest.

       It is undisputed that the police were dispatched to Ali’s home to respond to a

domestic violence call. Ali claims that they called him a “wife abuser,” which indicates

that they believed he had at least threatened violence to his wife. This is consistent with

the officers’ statements that they were told by Mrs. Ali, whom they met at a neighbor’s

house, that Ali had threatened to kill her. None of Ali’s allegations contradicts these key

facts.1 Also, although Ali alleges improper and discriminatory conduct by the officers,

the officers’ subjective intent is not relevant to the court’s inquiry. Even if the officers

arrested Ali for improper motives, “a defense of qualified immunity may not be rebutted

by evidence that the defendant’s conduct was malicious or otherwise improperly

motivated.” Crawford-El v. Britton, 523 U.S. 574, 588 (1998). Such evidence is “simply

irrelevant” to a qualified immunity defense. Id. Ali has not shown that the officers

should have known that their conduct was unlawful, and they are entitled to qualified

immunity.

       Similarly, the arrest on December 20, 1998, depended on Ali’s young daughter’s

report that her father had come to the family’s house and parked briefly in the driveway,

which a TRO forbade him to do. Ali does not dispute that his daughter called the police




       1
        Ali’s claims that his wife became violent and destructive, and threatened him,
clearly conflict with his wife’s version of events. However, this conflict is not before the
court, as the officers could reasonably have believed Mrs. Ali’s account, even if the
account were to turn out to be false.

                                                6
and made this report. Even if the daughter was mistaken, and later corrected her

statement, there is no way that the officers could have known that they were violating a

clearly established right when they arrested Ali based on the daughter’s mistaken

statement. The officers are entitled to qualified immunity for their related actions.

                                            IV.

       This court is sympathetic to Ali’s claims that the defendants were verbally abusive

and made discriminatory remarks as they arrested him. However, the alleged police

misbehavior cannot support Ali’s claim for false arrest. The defendant officers violated

no clearly-established right by arresting Ali on December 6 and December 20, 1998,

given the factual claims known to them at the times of the two arrests. The District Court

was therefore correct in finding that the officers were entitled to qualified immunity, and

its judgment will be affirmed.2




       2
        Given this resolution of these issues, the court need not address Ali’s claims that
the District Court erred by denying his cross-motion for summary judgment, or by
refusing to allow Ali to take Trooper Marron’s deposition before considering defendants’
summary judgment motion.

                                             7